Citation Nr: 1227341	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  11-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity benefits (DIC).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to November 1974.  The Veteran died in January 2001. The appellant claims she is the surviving spouse of the Veteran. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 substantive appeal, the appellant requested a videoconference hearing at the RO before a Member of the Board.  

To date, the appellant has not been afforded the requested hearing, and there is no indication that she has withdrawn her request or otherwise waived her right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

The Philadelphia Regional Office and Insurance Center should schedule the appellant for a video conference Board hearing in accordance with applicable procedures.  The appellant should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  

Then, this case should be returned to the Board for appropriate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


